Citation Nr: 0940783	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
leg pain as a chronic disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1990 to 
August 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a rating decision dated April 2004, the RO granted service 
connection for bilateral leg pain as a chronic disability, 
and assigned a rating of 10 percent, effective August 17, 
1991.  The Veteran appealed, asserting that his disability 
warranted a higher rating.  

The Board notes that the Veteran's most recent VA examination 
was in September 2006, more than 3 years ago.  Additionally, 
VA treatment records dated November 2005 to July 2007 
indicate that the Veteran's disability may have worsened 
since his last VA examination.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the Veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In the instant case, the Veteran, at his March 
2006 VA consultation complained of worsening back pain.  The 
medical evidence of record and the Veteran's statements 
indicate that the Veteran's symptomatology may have worsened 
since his last VA examination.  Thus, the Board believes the 
Veteran should undergo an additional VA examination in order 
to better assess the severity, symptomatology, and 
manifestations of his service-connected degenerative disc 
disease of the lumbar spine.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health- care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

In addition, evidence was submitted on behalf of the Veteran 
subsequent to the February 2005 statement of the case. His 
accredited representative has declined to waive RO review of 
the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations, the RO/AMC should attempt 
to obtain copies of all pertinent VA 
treatment records from 2004 to the 
present.  If records are not obtained, the 
claims file should contain documentation 
as to the attempts made.

2.  After the medical records, if any, 
have been associated with the claims file, 
but whether records are obtained or not, 
the Veteran should be scheduled for a VA 
examination to evaluate the current 
severity of his chronic bilateral leg 
disability.  The examiner should examine 
the Veteran to determine the current 
nature and extent of his service-connected 
chronic bilateral leg pain disability; 
including musculoskeletal pain and tender 
points, fatigue, sleep disturbance, 
stiffness, paresthesias, headaches, 
irritable bowel syndrome, depression, 
anxiety, or Reynaud's like symptoms.  The 
examiner should state whether the symptoms 
require continuous medication for control; 
if the symptoms are episodic with 
exacerbations precipitated by 
environmental or emotional stress or 
overexertion but are present for nearly 
1/3 of the time; or if symptoms are 
constant and refractory to therapy.  Any 
and all necessary tests should be 
performed.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with the examination.  The 
rationale for any opinion expressed should 
be included in the examination reports.  

3.  After the foregoing, the RO/AMC should 
review the Veteran's claim; including any 
evidence submitted after the September 
2005 Statement of the Case.  If the 
determination is adverse to the Veteran, 
he should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


